Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 112
Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, the limitation requiring the side surfaces to face each other appears inconsistent with the specification, because the specification discloses that the side surfaces are opposed to each other.  The claim should be amended to reflect such. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tomura et al. (US 2011/0175237).
The display module is not part of the apparatus and does not further limit the claim. MPEP 2115.
As to claims 1, 2, 6 and 7, Tomura discloses a manufacturing apparatus capable of manufacturing a display module comprising: a stage 15 on which a display module can be disposed; a heater (combination of 8, 9 and 13, para 81-84 102, fig 4) disposed on the stage (fig 4), and configured to heat a first area of the display module and capable of generating a first bump disposed on the display module (functional limitation that Tomura’s device is fully capable of performing), wherein the heater comprises a plurality of side surfaces and a contact surface: and a first bump controller 10 detachably coupled (para 81, 108) to one side surface among the plurality of side surfaces and comprising a flat first bottom surface facing an upper surface of the stage, wherein the contact surface is closer to the upper surface of the stage than the first bottom surface (see annotated figs below, also figs 3-6, para 81-90, 100-102); wherein the first bump controller is configured to receive a heat for the heater and apply the heat to reduce a thickness of the first bump (para 84 – heat applied through 13); wherein the contact surface protrudes from the first bottom surface in a third direction (downward) by a predetermined thickness (see annotated fig below);  wherein the heater extends in a first direction, the plurality of side surfaces comprise first side surfaces facing each other in the first direction and second side surfaces facing each other in a second direction crossing the first direction, and the side surface coupled to the first bump controller is one second side surface of the second side surfaces; and a second bump controller detachably coupled to another second side surface of the second side surfaces (see annotated figs below, also figs 3-6, para 81-90, 100-102).

++
    PNG
    media_image1.png
    476
    784
    media_image1.png
    Greyscale








    PNG
    media_image2.png
    709
    812
    media_image2.png
    Greyscale



As to claim 4, the above figures show at least a portion of the first bump controller makes contact with the side surface. As to claim 5, the heater (para 82, 102) and the first bump controller (para 81) have different thermal conductivities from each other (materials of heater and controller are different and thus have different conductivities).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tomura.
Tomura discloses the second bump controller comprises a second bottom surface facing the stage (see figs above), but stops short of expressly disclosing that a first distance between the upper surface of the stage and the first bottom surface is different from a second distance between the upper surface of the stage and the second bottom surface.  However, para 108 discloses that bump controllers 10 of different shapes and sizes can be used depending upon the desired shape of the end product.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention for a first distance between the upper surface of the stage and the first bottom surface to be different from a second distance between the upper surface of the stage and the second bottom surface in the device of Tomura as varying shapes and sizes is known in the art as taught by para 108.  Additionally, varying dimensions is obvious absent unexpected results presented by the applicant. MPEP 2144.04.

Claims 9, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomura, as applied to claim 6 above, and further in view of Onobori et al. (US 2005/0098610).
Tomura does not disclose the gas controller as recited in claim 9.  Onobori discloses a gas controller 19 spaced apart from the upper surface of the stage 34/104 in a third direction crossing the first direction and the second direction, wherein a distance between the upper surface of the stage and the contact surface of the heater 11/12 is smaller than or equal to a distance between the upper surface of the stage and the gas controller (figs 13G, 18C, 21G, associated text, para 148, 157, 163, 171).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Tomura with a gas controller spaced apart from the upper surface of the stage in a third direction crossing the first direction and the second direction, wherein a distance between the upper surface of the stage and the contact surface of the heater is smaller than or equal to a distance between the upper surface of the stage and the gas controller as taught by Onobori above as such aids in regulating the temperature of work pieces being processed (para 82, 148, 157).
As to claim 10, Onobori discloses the gas controller is capable of spraying an air curtain (para 157).  As to claims 12 and 14, at least figs 13G, 18C, 21G, disclose the gas controller is spaced apart from the heater in the first direction inclined with respect to one of the first side surfaces.
As to claim, 13, an opening passing through the gas controller is inherently required for the controller to be able to blow the gas.  The specific shape of said opening is obvious to one of ordinary skill in the art as varying the shape is obvious absent criticality established by the applicant.  MPEP 2144.04.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tomura and Onobori, as applied to claim 9 above, and further in view of Yanaglda et al. (US 2001/0042923).
Tomura and Onobori do not disclose the gas controller comprising a suction unit.  Yanaglda discloses a gas controller with a suction unit 506 for removing impurities (para 219, fig 9).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Tomura and Onobori such that the gas controller comprises a suction unit as taught Yanaglda as such a modification achieves the advantages detailed above. 

Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. As to claim 6, the combination of para 76 and fig 7a do not show the side surfaces facing the each other. Rather, fig 7a clearly shows the side surfaces opposed to each other.  
The applicant asserts that Tomura fails to disclose the contact surface protruding from the first bottom surface in a third direction by a predetermined thickness.  This is not correct.  The annotated figure above clearly discloses this limitation.  The contact surface is the bottom surface of 13 as labeled above, and said surface clearly protrudes from the first bottom surface.  Applicant cites figures and portions of the specification, but limitations recited in the specification are not read into the claims.  The applicant then argues that the contact surface is spaced apart from the first bottom surface in Tomura.  This is not correct. There is not space between the bottom surface of Tomura and the protrusions.  Additionally, the applicant’s claims do not exclude the contact surface from overlapping with the first bottom surface.  Finally, it is not clear how Tomura’s contact surface “overlaps” the first bottom surface.  The applicant’s arguments are not clear and not commensurate with the scope of the claims. 
Applicant then cites figures 23 as evidence that there is space between the first bottom surface and the contact surface.  This is not persuasive because fig 23 is not the structure of the apparatus when performing the functional language required by the claim.  Fig 4 clearly discloses no space. 
Applicant asserts that “the cited reference fails to teach the first bump controller is configured to receive a heat from the heater and apply the heat to reduce a thickness of the first bump.”  This argument is not persuasive because it’s specific to a function to be performed on material to be worked upon.  Applicant’s claims are directed to an apparatus, and material to be worked upon (the bump, thickness and display module) does not further limit the claims. MPEP 2114.  Additionally, the “manner of operating the device does not differentiate apparatus claim from the prior art.”  MPEP 2115.  
The applicant again cites portions of the specification on p. 14-15 of the Remarks but limitations recited in the specification are not read into the claims.  Applicant’s arguments directed at fig 1 of Tomura are directed to the material to be worked upon and method steps, which do not further limit the claims as detailed above.  Contrary to the applicant’s assertion that Tomura fails to disclose a heater, para 79 clearly discloses a heater.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takano et al (US 2004/0217470), directed to a gas controller with suction (suction portions 17, fig 5a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748